Mr. Justice McGoorty delivered the opinion of the court. 2. Evidence, § 461*—what is sufficient to establish fact. The fact that salicylic acid and formaldehyde are found in an extract made from vanilla beans and other ingredients* such as grain alcohol, glycerine and sugar, eight months after such extract was made is not sufficient evidence to show that the beans contained such acid or formaldehyde. 3. Appeal and error, § 1402*—when verdict will be set aside. A verdict manifestly against the weight of the evidence will be reversed.